IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               November 12, 2008
                                No. 08-50138
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JESUS JOSE VELA-MELENDEZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:07-CR-199-3


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Jesus José Vela-Melendez appeals from his conditional guilty plea
conviction for aiding and abetting possession with intent to distribute 100
kilograms or more of marijuana. He argues that the district court erred in
denying his motion to suppress statements he made to authorities both at the
time he was detained by authorities and after he signed a Miranda1 waiver. He



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Miranda v. Arizona, 384 U.S. 436 (1966).
                                  No. 08-50138

specifically asserts that his statements at the time of his detention were not
unsolicited and that his post-waiver confession was involuntary because it was
induced by a promise of help from a federal agent.
      The voluntariness of a defendant’s statement is reviewed de novo, but the
district court’s factual findings underlying the voluntariness determination are
reviewed for clear error. United States v. Bell, 367 F.3d 452, 460-61 (5th Cir.
2004). This court must view the evidence in the light most favorable to the
prevailing party and must take into account the totality of the circumstances
surrounding the interrogation. United States v. Chapa-Garza, 62 F.3d 118, 121
(5th Cir. 1995). “Where a district court’s denial of a suppression motion is based
on live oral testimony, the clearly erroneous standard is particularly strong
because the judge had the opportunity to observe the demeanor of the witness.”
United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).
      Vela-Melendez has not shown that his post-waiver confession was
involuntary.    Viewing the evidence in the light most favorable to the
Government, there was no promise of help by a federal agent to Vela-Melendez.
Because Vela-Melendez’s post-waiver confession was properly found to be
admissible, any error in failing to suppress his statements at the time he was
detained was harmless. United States v. Clay, 408 F.3d 214, 221 (5th Cir. 2005);
Chapa-Garza, 62 F.3d at 122 n.3.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2